                          IN THE UNITED STATES DISTRICT COURT

                                FOR THE DISTRICT OF OREGON

JASON PAUL SCHAEFER,
                                                     Case No. 3:18-cv-01145-SI
                          Plaintiff,
                                                     ORDER TO DISMISS
        v.

COLUMBIA COUNTY, et al.,

                          Defendant.

SIMON, District Judge.

        Plaintiff,         an   inmate    at   the    Federal     Detention      Center      in

Sheridan,      brings this civil rights action pursuant to 42 U.S.C.

§    1983.    In     a    separate    Order,   the    Court     has    granted    Plaintiff

leave to proceed in forma pauperis. However,                          for the reasons set

forth     below,         the Court     summarily dismisses        Defendants          Columbia

County,      Levi Raethke,          and Deputy Marquette where Plaintiff fails

to     state       any      valid    claims     against       them.      See     28     U.S. C.

§    1915 (e) (2).


         1 - ORDER TO DISMISS
                                               BACKGROUND

          Plaintiff       alleges        that      that      Defendants           retaliated         against

him in a variety of ways,                      refused to provide grievances to him,

and       subjected            him     to     emotional         suffering               when      Plaintiff

witnessed          excessive          force    utilized         against          another       inmate.          He

seeks monetary and injunctive relief.

                                                STANDARDS

          Pursuant to 28 U.S.C.                §    1915A(a),        the Court is required to

screen prisoner complaints seeking relief against a governmental

entity,      officer,          or employee and must dismiss a complaint if the

action is          frivolous,         malicious,        or fails        to state a               claim upon

which       relief       may     be    granted.         28   U.S.C.         §§        1915(e) (2) (B)          and

1915A (b).      In order to state a claim,                       Plaintiff's Complaint must

contain sufficient factual matter which,                               when accepted as true,

gives       rise    to     a    plausible          inference         that    defendants            violated

plaintiff's         constitutional              rights.       Ashcroft           v.     Iqbal,    556      U.S.

6 62 ,    678   (2 0 0 9 ) ;    Be 11 At 1 antic Corp.           v.    Twomb 1 y,          5 5 0 U. S .    554,

556-57       (2007).       "Threadbare recitals of the elements of a                                      cause

of       action,     supported          by     mere       conclusory         statements,             do        not

suffice." Iqbal,               556 U.S. at 678.

          Dismissal       for        failure       to   state    a    claim           is   proper         if    it

appears beyond doubt that Plaintiff can prove no set of facts in

           2 - ORDER TO DISMISS
support of his claims that would entitle him to relief. Ortez v.

Washington County,          88   F.3d 804,           806    (9th Cir.          1996);        Cervantes

v. City of San Diego,            5 F.3d 1273, 1274                (9th Cir. 1993). Because

Plaintiff       is    proceeding         pro     se,        the        Court     construes            his

pleadings       liberally and affords                him the benefit                 of any doubt.

Erickson v.       Pardus,       551 U.S.       89,    94        (2007);    Ortez,       88    F.3d at

806.

                                      DISCUSSION

        Plaintiff       makes     various        allegations              against          Defendants

Neifert, Trask, Townsend,            Bonds, and Weaver that appear to state

valid claims for pleading purposes.                        However,       his only claims as

to     Defendants     Roethke      and     Marquette             pertain        to    an      incident

whereby       those   two    Defendants         allegedly              used     excessive        force

against another inmate. Although Plaintiff seeks relief in this

case    based    upon    that     episode       due        to    the    emotional          injury      he

suffered,       "[n]o    Federal     civil           action        may     be    brought         by     a

prisoner              for mental or emotional injury suffered while in

custody without a prior showing of physical injury."                                       4 2 U.S. C.

§ 1997e(e).       Accordingly,       Defendants             Roethke        and       Marquette        are

summarily dismissed from this case.

        Plaintiff also brings suit against Columbia County,                                    but he

makes    no    specific allegations             against          this     Defendant.          Instead,


         3 - ORDER TO DISMISS
it appears Plaintiff includes Columbia County as a party under a

respondeat   superior    theory   of   liability.      Where     there   is    no

respondeat superior liability in 42 U.S.C.             §    1983 actions,     and

Plaintiff makes no allegations of municipal liability,               Columbia

County is also dismissed on the basis that                 Plaintiff fails     to

state a claim against it upon which relief may be granted.

                               CONCLUSION

     Based   on   the   foregoing,     the    Court    summarily    dismisses

Defendants Columbia County, Roethke, and Marquette. The case may

proceed as   to   Defendants   Neifert,      Trask,   Townsend,    Bonds,     and

Weaver.   The Clerk is directed to include a               copy of this Order

with the Request for Waiver of Service of Summons addressed to

Columbia County Counsel that the Court also issues this day.

     IT IS SO ORDERED.

     DATED this   _j_Lday

                                  United States District Judge




      4 - ORDER TO DISMISS
